Per Curiam.
This is an application for a rule to show cause, made by the defendant, why plaintiffs’ verdicts should not be set aside. The application was first made to the trial judge, who denied it.
The reasons advanced were (1) that the verdicts are excessive, and (2) that they are against the weight of the evidence.
With respect to the latter reason it is sufficient to say that a careful consideration of the evidence shows that the verdicts are not against the weight of the evidence; that on the contrary they are plainly supported by a preponderance of the evidence.
Now, with respect to the contention that the verdicts are excessive, the evidence makes it quite plain that the verdict in favor of the infant plaintiff for $1,000 and that in favor of the mother of the boy for $500 are not excessive, but on the contrary are moderate in amount.
The rule applied for is denied, with costs.